This suit was brought by the First National Bank of Westminster to recover from Levi Black the amount due upon two negotiable promissory notes for $100 each, made by him and payable to the order of the United Milk Producers' Association, now an insolvent corporation, in six and twelve months respectively from date. The declaration, which contains the common counts and a special count upon each of said notes, alleges that they were endorsed to the plaintiff by the payee before its insolvency. The defendant pleaded never indebted as alleged, and never promised as alleged, and subsequently filed ten additional pleas. The third denied that the plaintiff was a corporation as alleged, and this, on motion, was stricken out by the Court, because the defendant, having failed in his previous pleading to deny plaintiff's incorporation, had thereby admitted it. There was no exception to this ruling, and none could have been sustained.
The fourth and fifth pleas denied that the notes were endorsed as alleged. The sixth and seven pleas denied that J.B. Councilman, the Secretary and Treasurer of the United Milk Producers' Association (which will hereafter for brevity be called the association) and by whom the alleged endorsement was made, was the agent of the association to endorse said notes to the plaintiff, or that he had power and authority so to do.
The eighth plea alleged that the notes were procured and negotiated by the fraud of said association.
The ninth plea alleged that the notes were given to the association, and were deposited by it with the Old Town Bank of Baltimore, and by that bank were delivered to the plaintiff in breach of faith.
The tenth plea alleged an agreement between the defendant and said association that these notes were to be deposited by *Page 415 
it with the Old Town Bank of Baltimore as collateral security for advances to be made by it to said association, and that the Old Town Bank was to hold, and not to negotiate, the same; and that the plaintiff well knowing these facts received said notes from said bank.
The eleventh plea alleged that said notes were executed and delivered for the accommodation of said association, under the agreement set forth in the tenth plea, and that the plaintiff took said notes, well knowing all these facts.
The twelfth plea alleged that the defendant had subscribed to 400 shares of the capital stock of said association upon condition that said association would take his milk and pay him for it, and out of the amount thus due him at the end of each month, would deduct five per cent of his said subscription, to be credited thereon; and that subsequently said association requested him to give to it three notes covering the amount then unpaid on said subscription, to be deposited with the Old Town Bank under the agreement stated in the tenth plea, and that he gave said notes, two of which are the same here sued on; that for four months this agreement was carried out, and then said association, without any fault on defendant's part, refused to receive his milk and pay him for it, or to credit anything upon his said subscription, and that the plaintiff took said notes well knowing all the terms and conditions of said agreement.
The plaintiff joined issue on the 1st and 2nd pleas traversed the 4th, 5th, 6th and 7th, and demurred to the 8th, 9th, 10th, 11th and 12th pleas. This demurrer was sustained, whereupon issue was joined on all the pleas, and the case went to the jury resulting in a verdict for the plaintiff for the amount due on the two notes. During the trial, nine exceptions were taken to rulings on the evidence, and one to the ruling on the prayers. The first question is presented by the ruling on the demurrer.
As to the eighth and ninth pleas, there is no averment in either that the plaintiff took the notes with knowledge of the fraud charged in one, or of the breach of faith charged in the *Page 416 
other, and there was therefore no error in the ruling as to these pleas. Banks v. McCosker, 82 Md. 518; Code, Art. 13, sec. 75, (Supp. to Code).
The tenth plea does not aver that the agreement set out therein, was in writing. In McSherry v. Brooks, 46 Md. 113, prayers were rejected which sought to defeat recovery by an endorsee upon promissory notes because of an alleged parol promise by the payee to keep the notes in his possession and not to pass them away, the Court saying: "This would seem to be contrary to all principle and authority," and, that it was not competent "to destroy their legal import and operation by the introduction of parol evidence that the notes were not to be negotiated, notwithstanding the negotiable terms employed on their face." But it is not necessary, as was contended by the appellee, to allege in the declaration that the promise is in writing. If it appear in proof at the trial to be in writing, it is sufficient for its admission. Ecker v. Bohn, 45 Md. 285;Horner v. Frazier, 65 Md. 1.
But if in writing that could not avail in this case, since this plea expressly alleges the execution and delivery of the notes by the defendant to the association, and sec. 43 of Art. 13 of the Code, provides that every negotiable instrument is deemed primafacie to have been issued for a valuable consideration; and every person whose signature appears thereon, to have become a party for value; and sec. 45 provides that where value has atany time been given for the instrument, the holder is deemed a holder for value in respect to all parties who became such prior to that time. But apart from these considerations, the plea states a case which does not disentitle the plaintiff to recover, since it alleges that the notes were delivered by the association to the Old Town Bank, "as collateral security for advances to be made by it to the association;" and in Maitland v. TheCitizens' Bank, 40 Md. 562, it is said that "every person is within the rule, and entitled to the protection of a bona fide
holder for value, who has received the note in payment of a precedent debt, or has taken it as collateral security for a precedent debt, or for future, as well as past advances." The Old Town *Page 417 
Bank therefore, as well as the plaintiff, is presumed to be a holder for value; and in Cover v. Myers, 75 Md. 419, the Court said: "Where a negotiable instrument is originally infected with fraud, invalidity, or illegality, the title of the original holder being destroyed, the title of every subsequent holder which reposes on that foundation, and no other, falls with it. But if any subsequent holder takes the instrument in good faith, and for value, before maturity, he is entitled to recover on it; and so any person taking title under him may recover, notwithstanding such latter holder may have knowledge of the infirmities of the instrument; and all that is required of the holder in such case, is, that it be proved that he, or some preceding holder, or endorsee, under whom he claims, acquired title to the paper before maturity, bona fide, and for value." And this view of the law has since been formulated in sec. 77 of Art. 13. We find no error therefore in the ruling as to this plea.
The only difference between the 10th and 11th pleas is that the latter alleges these notes were given to the association for its accommodation, and that this fact was known to the plaintiff. But this does not alter the case, nor destroy the negotiability in fact of paper which was made negotiable in form, for the accommodation of the party receiving it; for, as was said inMaitland v. Citizens' Bank, supra: "The result of all the well-considered cases upon the subject is, that it is no defense that the note sued on was known to be an accommodation note between the maker and the payee, provided the plaintiff took the note for value, bona fide before it was due. The reason is, as stated by MR. JUSTICE STORY, that the very object of any accommodation note is to enable the party accommodated, by sale or negotiation, to obtain a free credit and circulation of the note, and this object would be wholly frustrated, unless the purchaser, or other holder for value, could hold such a note by as firm and valid a title, as if it were founded in a real business transaction." And sec. 48 of Art. 13 of the Code, declares that "An accommodation party is one who has signed the instrument as maker, drawer, acceptor or endorser, *Page 418 
without receiving value therefor, and for the purpose of lending his name to some other person. Such a party is liable on the instrument to a holder for value, notwithstanding such holder at the time of taking the instrument knew him to be only an accommodation party." It is obvious from the above language of the Code, and from that of Maitland's case, that an accommodation note, taken for value and before maturity, is takenbona fide, and what we have said respecting the tenth plea is equally applicable to the eleventh plea.
The twelfth plea is based upon the alleged executory agreement between the defendant and the association, which is sufficiently stated in the earlier part of this opinion. The plea avers knowledge by the plaintiff of the terms of this agreement when the notes were taken, but contains no averment of breach and notice of breach before the plaintiff took the notes and parted with its money on their faith and credit. Upon principle, it would seem that this must constitute a fatal defect in the plea, and the authorities sustain this view. The rule is stated thus inU.S. Nat. Bank v. Floss, 38 Or. 68 (62 P. 751): "The breach of an executory agreement which forms the consideration of a negotiable note, is not a defense in whole or in part against an endorsee who took the note for value before maturity, even if he had notice of the contract, unless he was also informed of the breach before its purchase." In Davis v. McCready, 17 N.Y. 233, the reasons upon which this rule rests, are well stated in an opinion by JUDGE DENIO. In that case, the consideration for the acceptance of a bill of exchange was the sale of a brig, accompanied by an executory agreement of the vendor to make such repairs as would render her seaworthy. The defense was that this agreement had not been performed; but the Court said: "The plaintiffs were not bound to follow up the transactions between the original parties to the bill. To hold otherwise would attach an inconvenient and repugnant condition to such an acceptance. By accepting simply and unconditionally a negotiable bill, the defendants are to be held as intending to give it all the qualities of commercial paper, one of which is that it shall circulate *Page 419 
freely for the purposes of business, and be available in the hands of any holder for value. To decide that one who proposed to purchase it, and who had a knowledge of the transaction upon which it was given, must await the consummation of that transaction, would essentially impair its character and legal effect."
So in Arthurs v. Hart, 17 Howard, 6, the Supreme Court of the U.S. said: "It is true the plaintiffs knew, at the time they took the paper, that it was given as part of the price of a sugar mill, and that the mill had been defectively constructed; but they also knew that the defendant, upon the promise of the builders to make the necessary repairs, had agreed to accept the bill unconditionally, and had accepted it accordingly. They knew therefore that he looked to this undertaking for indemnity, and not to any conditional liability upon the acceptance, and the transaction which is brought home to the plaintiff, lays no foundation, in law or equity, to impeach the paper in their hands." We are of opinion therefore that the demurrer was correctly overruled as to all the pleas to which it was addressed.
The demurrer having been overruled, the plaintiff put in evidence the certificate of the incorporation of the association, and of the amendment thereto, showing that it was a trading corporation with large and varied powers, incorporated December 5th, 1899, with a capital stock of only $1,000, but that by amendment certified February 27th, 1900, the capital stock was increased to $250,000. The plaintiff also proved payment of the proper bonus tax upon the original and amended certificates of incorporation, and then proved by Miles W. Ross that he was a clerk in the employment of the association, at its principal office in Baltimore City, from February 7th, 1900, to September 4th, 1900, when it went into the hands of receivers; that during the period of his employment, the association received notes, checks and drafts all of which were endorsed by J.B. Councilman, Treas.; that he knew Mr. Councilman's signature, and that the name of the association was always endorsed with a rubber stamp. The *Page 420 
two notes sued on were then shown him, endorsed: "The United Milk Producers' Association of Baltimore City, Jas. B. Councilman, Secy. and Treas.," by a rubber stamp, and "J.B. Councilman, Treas.," and he testified that he recognized this signature as Mr. Councilman's, and that the name of the association was endorsed in the usual way with a rubber stamp. These two notes were then offered in evidence by plaintiff and were admitted over defendant's objection, and to this ruling the first exception was taken. The defendant contends that a corporation can only make such contracts as are authorized by its board of directors, and that such contract is then made through an agent, whose authority can only be shown by a vote of the board. But this is too general and broad a statement of the law on the subject. It is true that in the absence of express authority conferred by charter or by law, there is no power inherent in the office of secretary or treasurer that would enable him to make or endorse promissory notes in the name of the corporation; but on the other hand, to hold that for every transaction of this charcter, it is necessary to show a vote of the board, no matter what may be the custom of the corporation in this regard, would be to take an untenable position. Thus in vol. 1, 2nd ed., Amer. and Eng. Ency. of Law,
p. 1033, it is said: "The power of an agent to draw and endorse negotiable instruments, must, as a general rule, be expressly conferred, yet in some cases it is necessarily implied from the duties to be performed. * * * * Where the execution or endorsement of negotiable paper is necesssary or customary in the transaction of the business, authority in the agent may be implied." "Parol evidence is admissible to show the authority of an endorser's agent to endorse." Miller v. Moore, 1 Cranch (C.C.) 471. "A corporation may confer authority by parol upon an officer to issue or endorse negotiable paper." Odd Fellows v.First Nat. Bank of Sturgis, 42 Mich. 461. "The implication of power arises where the act falls under the customs and usages of business within the officer's sphere of duty." 1st Daniel onNeg. Inst., sec. 396; Farmers' and Mechanics' Bank of Kent Co. v. Butchers' and Drovers' Bank, 16 N.Y. 125. *Page 421 
Special reliance is placed by defendant on the case of theCity Electric Street R.W. Co. v. First Nat. Exchange Bank, 31 L.R.A. 536 (62 Ark. 33), where it is said: "Unless the authority is expressly conferred by the charter, or given by the board of directors, it may be stated, as a general proposition, that the president and secretary of a corporation are not empowered to bind it by their signatures to commercial paper. * * * Where the authority of the president and secretary is challenged, as it has been by the answer in this case, that authority should be shown by the proof, and not be presumed as matter of law." And in theFloyd Acceptances, 74 U.S. 666 (7 Wall.), JUSTICE MILLER said: "The person dealing with the agent, knowing that he acts only by a delegated power, must at his peril see that the paper on which he relies comes within the power under which the agent acts, for it is to be kept in mind that the protection which commercial usage throws around negotiable paper, cannot be used to establish the authority by which it was issued or endorsed." Accepting fully both those authorities, we think they in no way affect the present case. In Credit Co., Limited, v. The Howe MachineCo., 54 Conn. 357, the strong Court of that State held that drafts accepted by the treasurer of a corporation are presumed to be properly accepted by the corporation, there being no circumstances to indicate fraud or illegality; and in an action by the holder against the corporation as acceptor, the burden of proof is upon the defendant corporation to show that the plaintiff had knowledge that the acceptances were for accommodation, and that he was not a bona fide holder for value. In the course of the opinion in that case, JUDGE CARPENTER said: "A preliminary question of some importance is, on whom was the burden of proof? In the pleadings, the defendant assumes that burden; and properly so upon principle. The drafts apparently may be for a legitimate purpose. As there is some presumption that all parties act properly, and within the scope of their powers, the plaintiff establishes a prima facie case when it presents the drafts duly drawn and accepted, there being no circumstances indicating *Page 422 
fraud or illegality. And so are the authorities. Edwards onBills, 686, 689; Daniel on Neg. Inst., secs. 656, 662; 1Parsons on Notes and Bills, 255. * * * * The course ofdealing by the defendant shows clearly the treasurer had power to accept drafts; but it is claimed that under the circumstances he had no power to accept these particular drafts. Obviously, the authority, or want of authority, in the treasurer to accept these drafts depended, not upon the nature of the act, but upon the attending facts and circumstances. That he had power to accept drafts under some circumstances is not denied. Hence, if they were drawn on account of the defendant's business or to draw out of the treasury money which belonged to the drawer of the draft, the power of the treasurer to accept them must be conceded." And to the same effect is Nat. Bank of Battle Creek v. Mallan,37 Minn. 404, and 1 Beach on Corp., sec. 189. There is much in the reasoning of the Connecticut case above cited which strongly commends itself to us, but it is not necessary for us to determine here upon whom the burden of proof lies in such respect, since here the plaintiff assumed that burden, and offered evidence showing the course of dealing by the association, and that it was accustomed to receive notes, checks and drafts which were habitually endorsed by the secretary and treasurer under the same circumstances, and in the same manner that these notes were endorsed.
Both upon principle and authority we think these notes were properly admitted in evidence.
The plaintiff then, by Miles W. Ross, proved that the signatures to a note for $5,000 then shown him were the signatures of W.B. Crother, prest., and J.B. Councilman, treasurer, known to him, and that the note was endorsed by J.B. Councilman, treasurer. He was also shown certain pass-books which he identified as the pass-books of the association with the Old Town Bank, and the plaintiff then closed its case.
The defendant then offered to prove by himself the alleged agreement set forth in the twelfth plea, and to follow it up with proof that Granville Haines, who was the president of the *Page 423 
plaintiff at the time these notes were taken, had notice of the terms and conditions of said agreement. The plaintiff objected, and the second exception was taken to the rejection of this offer. If the demurrer to the twelfth plea was correctly overruled, it would follow that the exclusion of the facts therein alleged, when offered in evidence could work no injury to the defendant. Moreover this offer of proof was made as a whole, and it could be of no avail to prove the alleged agreement without proof also of such knowledge by Mr. Haines as would bind the plaintiff, and it is seen that the offer of proof does not propose to show that the facts were communicated to Mr. Hainesofficially, to be brought by him to the knowledge of the board, and it is settled in this State, however, the law may be elsewhere, that "the sound and safe rule on this subject is, that notice given to a director of an incorporated institution privately, or which he acquires from rumor, or through channels open alike to all, and which he does not communicate to hisassociates at the board, will not bind the institution." U.S.Ins. Co. v. Shriver, 3 Md. Ch. 388; Genl. Ins. Co. v. U.S.Ins. Co., 10 Md. 523; Gemmell v. Davis, 75 Md. 553. It follows that there was no error in excluding this offer of evidence.
The defendant then proved by Geo. R. Gehr that he had been the plaintiff's cashier since 1895, and that his bank took the two notes sued on on June 7th, 1900, and that he had agreed on June 6th, over the telephone to take them; that he received them from Mr. Wilcox, Cashier of the Old Town Bank, and that they had sent two drafts to the Old Town Bank payable to it, and that he had paid the Old Town Bank the proceeds of the note. On cross-examination he was then shown a note for $5,000 made June 6th, 1900, by the association, payable to the order of James B. Councilman, Treas., at the old Town Bank, ninety days after date, and endorsed J.B. Councilman, Treas., and this note was offered in evidence, and was admitted over the objection of the defendant, and to this ruling the third exception was taken. The ground of this objection is that defendant did not introduce this note nor interrogate the witness respecting it, and therefore it was not a *Page 424 
proper subject of cross-examination. Under ordinary circumstances, it is true that in this country the cross-examination can only relate to facts and circumstances connected with the matters stated in the direct examination of the witness, and that if a party wishes to examine a witness as to other matters, he must do so by making the witness his own, though the rule in England is that where a witness is called to a particular fact, he may be cross-examined upon all matters material to the issue. But the rule indicated has its qualifications, and much must be left to the discretion of the presiding Judge in the determination of this question. 3 Joneson Evidence, sec. 821. "One of the objects of the cross-examination is to elicit the whole truth of transactions only partly explained, and the rule limiting the inquiry to the general facts stated in the direct examination, must not be so construed as to defeat the real object of the cross-examination."Idem. Here the defendant inquired into the circumstances under which the plaintiff took the two notes sued on, and any circumstances connected with, and explaining the taking of, those notes would seem to come within the qualification of the rule above stated. The author just quoted, citing numerous cases, says: "unless a trial Court should so far over step the bounds as to admit that in cross-examination which clearly has no connection with the direct testimony, an appellate Court would not be justified in reversing a judgment for such cause, especially where the cross-examination is upon facts competent to be proved under the issues in the case." Here the matter thus inquired into was the foundation of the whole transaction and the notes inquired of by defendant were collateral thereto. Under these circumstances the discretion of the trial Judge must be upheld.
The fourth and sixth exceptions were taken to a continuation of the cross-examination begun and referred to in the third exception and which related to the circumstances under which the $5,000 note of the association was taken and how the proceeds of said note were paid to the Old Town Bank, and it follows from what we have said there was no error in these rulings. The fifth exception was taken to the admission *Page 425 
in evidence of a letter of June 6th, from Wilcox, cashier of the Old Town Bank, to Gehr, cashier of the plaintiff, referring to the $5,000 note of the association above mentioned. We think it was error to admit this letter, because its effect was to admit the unsworn statement of a third party to prove that the note was to be discounted, and that Wilcox had charged plaintiff with proceeds of that note less ninety-one days discount, one of the questions at issue being whether the note was discounted or sold. But we do not think its admission constitutes reversible error, because, after that exception, in continuing the cross-examination of Gehr, which we have said was properly allowed, the plaintiff proved, without objection by thedefendant, through a letter of June 7th, 1900, from Gehr to Wilcox, that his letter of 6th inst. was received, and that he had credited "$4,924.17 pro. of note disctd," that being the exact amount which Wilcox in his letter said should be the proceeds of the note which he sent "to be discounted."
The seventh exception was taken to the allowance of a question asking what had been paid on the collateral notes, and this question was addressed in rebuttal to the cashier of the plaintiff. If sufficient had been paid on these notes to discharge the $5,000 note, it is obvious there could be no recovery on the two notes here sued on. There was therefore no error in allowing the question. Indeed, under our previous ruling, this question might have been asked as part of the cross-examination. The plaintiff then proved by James R. Schultz, that he had been in the employment of the Old Town Bank for three years, and continued so during the year 1900, and plaintiff then offered in evidence the pass-books of the association with the Old Town Bank which had been identified by Mr. Ross, and which showed among other debits and credits the following:
June 7th 1900, Dr. $5,000 00                              Cr.
     "    "   Dis.     75 83                           $4,924 17

To this offer the defendant objected, but the objection was overruled and the pass-books were admitted and this constitutes the eighth exception. *Page 426
The books being admitted, Schultz identified them and testified that the entries of that date, including the one above set forth, were in the handwriting of Mr. Price, one of the tellers of the Old Town Bank. He was then asked to "state what were the discounts under June 7th," to which the defendant objected, but the objection was overruled, and this constitutes the ninth exception.
These pass-books had been previously identified by Mr. Ross, and only the entries of June 7th, 1900, the date when it had been already shown this $5,000 note was received by the plaintiff from the Old Town Bank, were offered in evidence, and we can perceive no reason why they should not have been admitted in order that the jury might determine therefrom, so far as these entries threw any light upon the transaction, what the parties understood and intended it to be.
Not having made these entries himself however, and not professing to have any actual personal knowledge of what these items represented, we think it was error to allow him to state what he understood them to represent. He could only draw deductions from the entries themselves, or as he says in his answer "argue" that the particular $5,000 item with discount of $75.83, referred to the note of June 6th, for that amount, because that was the correct discount for 91 days. But it was the province of the jury to draw this inference from all the facts in evidence, including these entries. Again however, we think the error was a harmless one, because these entries, unexplained by Schultz, or in any manner, necessarily tended to show the identity of the $5,000 note in evidence with that therein referred to as subject to discount of $75.83, and it is not reasonable to ask an appellate Court to find that any inference of the jury was drawn from the inference of Schultz, rather than from their own unaided common sense as applied to the meaning apparent from the face of the entries.
At last then we come to the ruling on the prayers brought up by the tenth exception.
The plaintiff offered two prayers which were granted, and the defendant offered five which were rejected. The substance *Page 427 
of both the plaintiff's prayers is, that if the two notes sued on were executed by the defendant and delivered to the association, and that before their maturity said notes were endorsed in blank by said association and delivered with other notes similarly endorsed, to the Old Town Bank; and if the $5,000 note of said association of June 6th, 1900, was endorsed in blank by the secretary and treasurer and was delivered to the Old Town Bank, and was discounted by the plaintiff for the Old Town Bank upon the faith and credit of the two notes sued on together with the other notes similarly endorsed and delivered with said two notes, as collateral security for said $5,000 note, and that the proceeds of said $5,000 note were paid by plaintiff to said Old Town Bank, and that there was still due and unpaid on said $5,000 note, a sum greater than the amount due upon said two notes, then the plaintiff is entitled to recover. The second prayer of the plaintiff also instructs the jury that there was no evidence legally sufficient to show bad faith on the part of the plaintiff in receiving said notes. We think the theory and form of these prayers correct, and that they were properly granted, and that the defendant's special exception thereto on the ground that there was no evidence to show that the $5,000 note, or the notes sued on, were discounted, was properly overruled.
The abstract principle embodied in the defendant's first prayer is correct, if it were so framed as to require merely the same preponderance of evidence required of every plaintiff in all
essential matters of proof on his part. But we think it was correctly rejected for the reason assigned in the plaintiff's special exception thereto; viz., that it was calculated to lead the jury to suppose that full power and authority to endorse the notes sued on could only be expressly conferred, and that the evidence of implied authority arising from the custom proved, and from ratification by acceptance of the proceeds of the $5,000 note, which the prayer ignored, was insufficient to prove such authority.
The defendant's 2d 3rd, 4th and 5th prayers are all based upon the theory that there was evidence proper to be submitted *Page 428 
to the jury to show that the $5,000 note and the two notes sued on, were sold to, and were not discounted by the plaintiff; that such purchase was not within the corporate powers of the plaintiff, and that such defense was open to defendant, and precluded recovery by the plaintiff. But we do not find that there is any legally sufficient evidence that the transaction was a sale, and the plaintiff specially excepted to all these prayers on that ground.
In Lazear v. Union Bank, 52 Md. 78, there was such evidence. The Court says on page 124, "The evidence shows that Winchester and Son, note and bill brokers, were employed by Lazear Bros. to sell the note of June 22d 1872, to any purchasers willing to buy, and that it was sold to the appellee over the counter of its banking house, at nine per cent discount for Lazear Bros., the drawers, who received the proceeds of sale."
Here the evidence of the plaintiff's cashier, Gehr, who was put upon the stand by the defendant, is that the $5,000 note wasdiscounted (the notes sued on being shown to be among the collateral given therefor), and that the amount of the discount was the legal rate for ninety-one days, the time that the note ran.
"To discount paper, as understood in the business of banking, is only a mode of loaning money, with the right of taking the interest, allowed by law, in advance." Vol. 2, 2nd ed., Amer.and Eng. Ency. of Law, p. 469.
This term has been defined by this Court in almost the same exact language in Weckler v. First Nat. Bank, 42 Md. 592, where JUDGE MILLER says: "The ordinary meaning of the term `to discount,' is to take interest in advance, and in banking, is a mode of loaning money. It is the advance of money not due until some future period, less the interest which would be due thereon when payable." Only the legal rate of interest would be due on the principal when payable, and thus JUDGE MILLER'S definition of the term is shown to be the same as that given above. If the legal rate were exceeded, a presumption might arise that the parties intended, *Page 429 
or the law implied, a sale rather than a discount, because a sale (between ordinary parties at least) would be legal at any rate of deduction agreed on, but where a bank discounts paper at a rate exceeding that allowed by law, the transaction would be within the usury law.
Being of opinion that there is in this case no legally sufficient evidence to show a purchase of these notes, or of the $5,000 note, we have no occasion to consider the conflict between the decision in Lazear's case, and those decisions of the U.S. Supreme Court upon sec. 5136 of the Nat. Banking Act, in Nat.Bank v. Matthews, 98 U.S. 626, and Nat. Bank v. Whitney,103 U.S. 99, (cited with apparent approval in Heironimus v.Sweeney, 83 Md. 160, in an opinion concurred in by the full bench) as well as the later case of Nat. Gloversville Bank v.Johnson, 104 U.S. 271. In the still more recent case ofDanforth v. The Nat. State Bank, 48 Fed. Rep. 271, it was held that cases could not be distinguished where the title to the paper is transferred by an endorsemsnt imposing the ordinary liability upon the endorser, from those where it is transferred by endorsement without recourse, or by mere delivery. In UnitedGerman Bank v. Katz, 57 Md. 141, this Court reviewed the case of Lazear v. Nat. Union Bank, supra, and distinguished it from the case before them, holding that the doctrine of ultravires is not applicable to executed contracts, which the Court said "by the plainest rule of good faith should be permitted to stand." In that case it was held that the United German Bank had no authority to discount promissory notes, but the Court said: "It does not follow, as a consequence of this view, that because the appellant exceeded its legitimate powers in procuring this note by discounting the same, that recovery cannot be had. If he received the plaintiff's money, or was the knowing instrument of some one else doing so, he ought not to escape liability to pay on that ground. * * Whether he received the money personally or not, is immaterial, if by his procurement some one else did get the money upon the faith of what he did. It was all one transaction." *Page 430 
So in the case before us, the First Nat. Bank of Westminster is supposed to have parted with its money upon the faith, not only of the principal note of $5,000, but also of the other notes put up as collateral. "The two, as elements of the consideration, are inseparable. The Courts will not inquire whether the holder parted with value because of the original or collateral paper. They consider such value given for both." Bank of State of N.Y. v. Vanderhorst, 32 N.Y. 553; Norton on Bills and Notes, 3rd ed., pages 314, 315.
Being thus an executed contract, even if the transaction were a sale and not a discount, recovery could be had under the Katzcase, supra, which was held not to be in conflict with Lazear'scase.
Finding no reversible error in any of the rulings of the lower Court, the judgment will be affirmed.
Judgment affirmed with costs above and below.
(Decided January 22d 1903.)